DETAILED CORRESPONDENCE
Status of Application
The amendments and response filed on 25 February 2021 are acknowledged and have been considered in their entirety.  Claims 2-4, 10-13, 22 and 24-25 are canceled.  Thus, claims 1, 5-6, 14-21 and 23 are pending; Claims 20, 21 and 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 1, 5-6 and 14-19 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 March 2021 and 25 February 2021 have been considered by the examiner.  See initialed and signed PTO/SB08’s.  

Withdrawal of Previous Rejections
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing is withdrawn in view of the amendment to the claim to insert “a” in front of HP1.  
The rejection of claims 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing is withdrawn in view of the amendments to make the claims dependent upon claims 14, which specifically designates the Cas9 as a SpCas9 thus making the amino acid positions clear. 
The rejection of claims 1 and 14-19 on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,567,604 is withdrawn in view of the amendments to the claims.  It is noted, however, the NSDP to include Zhang et al. as a secondary rejection has been modified below to include these claims.

Maintained Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 5 and 14-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. (US 2014/0186958 – cited on IDS 12/02/2019; with priority to US Provisional 61/736,527 (December 2012), support for the limitations of the specific repressor enzyme is found in paragraph 0070 of said Provisional application).
The claims in their broadest are drawn to a fusion protein comprising catalytically inactive CRISPR associated (dCas9) protein linked to a heterologous functional domain, wherein said domain is transcriptional silencer or transcriptional repression domain.
Zhang et al. teach chimeric fusion proteins comprising inactive CRISPR/inactivated caspase-9 enzyme (dCas or inCas) from S. pyogenes fused to a DNA modifying enzyme such as a transcriptional repressor domain such as KRAB 
It is noted, that while paragraph 0020 recites describes multiple, alternative heterologous polypeptides which could be utilized in the fusion protein with dCas9, the disclosure is one of only four specific alternative embodiments and therefore, one of ordinary skill would have immediately envisaged such fusion proteins of dCas9 and KRAB, SID or SIDX4 and as such, the disclosure of Zhang et al. is taken as anticipatory over the claimed invention.
The order of the fusion protein can be N-[dCas-DNA modifying enzyme]-C or N-[ DNA modifying enzyme-dCas]-C (see paragraph 0075-81; Example 5, Table 2) [Regarding instant claim 17].  
Said fusion can comprise a nuclear localization signal (See Figure 7 and 9 and paragraphs 0049, 0051, 0125) and linkers.  The linkers can be GGGGS3, EAAAK3 or GGGGGS3 (See Figure15 and paragraph 0057; Example 5, Table 2).  Said fusion can further comprise epitope tags which can be 6xHis or FLAG tags or Myc tags (see paragraphs 0033, 0132, 0236, 0243; Figure 15, Table 2) - [Regarding instant claims 18 and 19].  



Applicants Response and Examiner’s Rebuttal:
Applicants traverse the rejections of record suggesting that Zhang et al. is not an enabling reference as required in MPEP 2121.01 and that Zhang et al. provides no data on point that fusing a catalytically inactive Cas9 protein and another protein that acts on DNA and this could then retain its ability to complex with guide RNA and direct that other DNA modifying protein to a specific target region in the genome (See Remarks, p. 5-6).  Rather, Zhang et al. makes vague references to these points and at best provides speculation that Cas9 can be used as a fusion protein.  Applicants state at the time the invention was made (Zhang’s invention), it was not known whether or not these kinds of fusion proteins could work to direct and modify a specific target region in a genome.
           The Examiner has considered these arguments but does not find them convincing for the following reasons.  The claims merely recite a dCas9 and a TET fusion protein, no functional requirement is present in the claims.  Applicants are seemingly arguing points that simply are not claim limitations and which are directed to whether or not the fusion protein would work in a specific manner or not, which really are arguments directed to lack of enablement of method claims, not the products being claimed.  Applicants thus appear to be arguing that Zhang et al. does not enable one skilled in the art how to make a very simple fusion protein.  Considering the level of skill in the art is very high, it is asserted even most high school students or undergraduate students can make a fusion protein having simple point mutations because making a fusion protein is not a very complicated thing to do.  At paragraphs 0060 and 0069, Zhang et al. specifically do teach the mutations in SpCas9 to make it inactivated and then also that these can be made as fusion proteins.  Anticipation is met when a reference provides enough information so that one skilled in the art can reasonably S. pyogens D10A/H840A dCas9 fused to the same enzyme provided in Applicants previous declaration which they reference herein, e.g. transcriptional activator VP64, retained its function.   Zhang et al. even builds numerous different fusion proteins, varying nuclear localization sequences, linkers, GFP add-ons, etc. to optimize the best working fusion proteins (See all of Example 5 and, specifically paragraphs 242, 246).
          With regard to Applicant’s reference to a declaration filed in the parent application, said declaration was directed to the invention of the parent application.  While it may be relevant to parts of the inventions of the instant application, it is not in fact a part of the instant application, despite Applicant’s asserting it has been provided.  Nonetheless, the declaration provides evidence of conception and reduction to practice of fusion proteins of dCas9 and VP64 (transactivation domain) and a Tet1 protein; however, provides no evidence of conception or reduction to practice other heterologous functional domains such as transcriptional silencers or repression domains.    
         For these reasons, the rejection of record it maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of U.S. Patent No. 10,119,133. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another, being related by product and process of use.  It is noted, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  
The instant claims in their broadest are drawn to a dCas9 fusion protein, wherein dCas9 is fused to a heterologous functional domain such as a transcriptional repressor or silencer domain such as KRAB, ERD, SID or an HP1 (dependent claims 4-6).
Claim 3 of the ‘133 patent in its broadest is drawn to a method of modifying a target region of dsDNA by introducing into the cell a SpdCas9-heretologous functional domain fusion protein and gRNA.  Dependent claims 6 and 9 state that the heterologous functional domain is a transcriptional silencer domain such as α-HP1 or β-HP1 protein.  
.
 

Claims 1, 5 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of U.S. Patent No. 9,567,604 in view of Zhang et al. (US 2014/0186958 – cited on IDS 12/02/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another, being related by product and process of use.  It is noted, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  
The instant claims in their broadest are drawn to a dCas9 fusion protein, wherein dCas9 is fused to a heterologous functional domain such as a transcriptional repressor or silencer domain such as KRAB, ERD, SID or an HP1 (dependent claims 4-6).
Claim 17 of the ‘604 patent in its broadest is drawn to a method of modifying a target region of dsDNA by introducing into the cell a SpdCas9-heretologous functional domain fusion protein and gRNA.  Thus, the ‘604 patent does not teach what kind of heterologous domain is utilized in the method. Zhang et al. teach chimeric fusion S. pyogenes fused to a DNA modifying enzyme such as a transcriptional repressor domain such as KRAB domain, SID domain or SID4X domain in conjunction with sgRNA for use in methods of site specific DNA gene editing (such as point mutations).  Said dCas9 is made inactive by utilizing specific point mutations in said Cas9 such as D10A, E762A, H840A, N863A and/or D986A – See Abstract; paragraphs, 0009-0010, 0020, 0033, 0036, 0037; Example 4).  Said fusion proteins can be used to cleave and repair diseased genes in cells (See paragraph 0150-0157, Table A; Example 4).  Zhang et al. teach that these enzyme can be combined with gRNA and introduced into a cell for the purpose of modifying a target region of dsDNA (See paragraphs 008-041 and 70).   Therefore it would be obvious to select specific heterologous functional domains such a transcription activators (like VP64) or transcription repression domains such as KRAB or SID because both the ‘604 patent claim 17 and Zhang et al. teach utilizing such dCas fusion proteins for the same purpose.  As such, one skilled in the art would be both motivated to utilize the specific heterologous domains as taught by Zhang et al. and to use them with an expectation of the success.  As such, when combined, the ‘604 patent and Zhang et al. render obvious instant claims 4-5.
As such, the claims are related as product and process of using the product.  It would be obvious to one skilled in the art that the methods as claim in the ‘133 patent employ the currently claimed fusion proteins.  As noted above, Applicants have voluntarily filed two or more related applications and as such, they are subject to obvious-type double patenting because of the overlap in subject matter as indicated.
Conclusion
No claim is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        20 April 2021